15 Mich. App. 551 (1969)
166 N.W.2d 819
PEOPLE
v.
RAGAN
Docket No. 5,506.
Michigan Court of Appeals.
Decided January 29, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Paul E. Braunlich, Prosecuting Attorney, and John J. Sullivan, Assistant Prosecuting Attorney, for the people.
Harry L. Pliskow, for defendant.
PER CURIAM:
After being arrested as an accomplice in a jewelry store robbery, defendant was convicted in a non-jury trial of larceny over $100.[*] He contends that the evidence was insufficient to support a finding of guilt beyond a reasonable doubt.
The record, as here, contains evidence supporting the verdict; an appellate court will not disturb a judgment grounded on the tacit determination by the trial judge that the evidence supported the verdict. People v. Szymanski (1948), 321 Mich. 248; People v. Dolphus (1966), 2 Mich. App. 229.
Conviction affirmed.
QUINN, P.J., and McGREGOR and V.J. BRENNAN, JJ., concurred.
NOTES
[*]  CLS 1961, § 750.356 (Stat Ann 1969 Cum Supp § 28.588).